Title: To James Madison from Robert Taylor, 17 September 1802
From: Taylor, Robert
To: Madison, James


Dear Sir
Septr. 17th. 1802
I received yours with the papers sent, but own that I do not sufficiently comprehend what it is expected Doctr. Rose is to convey to you to enable me to prepare the proper conveyance. I wish you would make a particular memo: so that no mistake can arise in drawing the deed—no copy of your fathers Will is in my hands. I still think you had better postpone the conveyance to Mrs. Rose until a division has been made when each can convey more definitely what is intended. I am Yr. affte friend
Robert Taylor
 

   
   RC (DLC). Docketed by JM.



   
   Letter not found. These papers probably pertained to the exchange of property pursuant to the informal addenda to James Madison, Sr.’s will that was challenged by the executor, William Madison (see JM to Isaac Hite, 24 Nov. 1801, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:268 n. 3).


